             Case 1:18-cv-02254-JEB Document 30 Filed 10/18/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
MASDAR SOLAR & WIND                               )
COOPERATIEF U.A.,                                 )
                                                  )
                                                  )
                       Petitioner,                )
                                                  )
                v.                                )       Civil Action No. 1:18-cv-2254 (JEB)
                                                  )
THE KINGDOM OF SPAIN,                             )
                                                  )
                                                  )
                       Respondent.                )
                                                  )

                                     JOINT STATUS REPORT

        Pursuant to the Court’s Order dated September 18, 2019, Petitioner Masdar Solar &

Wind Cooperatief U.A. (“Masdar”) and Respondent the Kingdom of Spain (“Spain”)

(collectively “the Parties”) submit the following status report regarding proceedings before the

International Centre for the Settlement of Investment Disputes (“ICSID”) to annul the Award at

issue in this case.

        1.      On October 9, 2019, ICSID informed the Parties that Mr. Makhdoom Ali Khan,

the President of the ad hoc annulment committee, submitted his resignation in accordance with

ICSID Arbitration Rules 8(2) and 53. A copy of the notice from ICSID is attached hereto as

Exhibit A.

        2.      Accordingly, in accordance with ICSID Arbitration Rule 10(2), the annulment

proceedings are currently suspended until Mr. Khan’s vacancy is filled.
         Case 1:18-cv-02254-JEB Document 30 Filed 10/18/19 Page 2 of 2



Dated: October 18, 2019                 Respectfully submitted,


MASDAR SOLAR & WIND                     KINGDOM OF SPAIN
COOPERATIEF U.A.

By its attorneys,                       By its attorneys,

/s/ Jacob S. Pultman                    /s/ Nicholas M. Renzler
                                        Derek C. Smith (D.C. Bar No. 468674)
ALLEN & OVERY LLP                       dcsmith@foleyhoag.com
                                        Nicholas M. Renzler (D.C. Bar No. 983359)
John Roberti                            nrenzler@foleyhoag.com
1101 New York Avenue, NW                Diana Tsutieva (D.C. Bar No. 1007818)
Washington, DC 20005                    dtsutieva@foleyhoag.com
Telephone: 202-683-3800                 FOLEY HOAG LLP
Facsimile: 202-683-399                  1717 K Street, NW
                                        Washington, DC 20006-5350
Jacob S. Pultman (pro hac vice)         Tel: 202-223-1200
Bradley S. Pensyl (pro hac vice)        Fax: 202-785-6687
1221 Avenue of the Americas
New York, New York 10020                Andrew Z. Schwartz (D.D.C. Bar No.
Tel: 212-610-6300                           MA0017)
                                        aschwartz@foleyhoag.com
Attorneys for Petitioner                Andrew B. Loewenstein (D.D.C. Bar No.
                                            MA0018)
                                        aloewenstein@foleyhoag.com
                                        FOLEY HOAG LLP
                                        Seaport West
                                        155 Seaport Boulevard
                                        Boston, MA 02210-2600
                                        Tel: 617-832-1000
                                        Fax: 617-832-7000

                                        Attorneys for Respondent
